
	

115 HRES 982 RH: Of inquiry requesting the President, and directing the Secretary of Health and Human Services, to transmit, respectively, certain information to the House of Representatives referring to the separation of children from their parents or guardians as a result of the President’s “zero tolerance” policy.
U.S. House of Representatives
2018-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 170
		115th CONGRESS
		2d Session
		H. RES. 982
		[Report No. 115–835]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 3, 2018
			Mr. Pallone submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		
			July 18, 2018
			Additional sponsors: Mr. Cárdenas, Mrs. Dingell, Mr. Engel, Mr. Sarbanes, Ms. Clarke of New York, Mr. Michael F. Doyle of Pennsylvania, Ms. DeGette, Mr. Kennedy, Ms. Matsui, Mr. Ben Ray Luján of New Mexico, Mr. Schrader, Mr. Rush, Mr. Tonko, Ms. Eshoo, Mr. Welch, Ms. Castor of Florida, Mr. Ruiz, Mr. Peters, Mr. Butterfield, Mr. Loebsack, Ms. Schakowsky, Mr. McNerney, and Mr. Gene Green of Texas
		
		
			July 18, 2018
			Reported without recommendation, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Of inquiry requesting the President, and directing the Secretary of Health and Human Services, to
			 transmit, respectively, certain information to the House of
			 Representatives referring to the separation of children from their parents
			 or guardians as a result of the President’s zero tolerance policy.
	
	
 That the President is requested, and the Secretary of Health and Human Services is directed, to transmit, respectively, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all documents, memoranda, advisory legal opinions, notes from meetings, audio recordings, records (including telephone and electronic mail records), correspondence, and other communications, or any portion of any such communications, to the extent that any such one or more items are within the possession of the President or the Secretary, respectively, and refer to the following:
 (1)The health and welfare of children forcibly separated from their parents or guardians as a result of the President’s zero tolerance policy.
 (2)The long-term implications of the President’s zero tolerance policy on the health of children described in paragraph (1).   July 18, 2018 Reported without recommendation, referred to the House Calendar, and ordered to be printed 